UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1125



RONALD O. CARLTON,

                                            Plaintiff - Appellant,

          versus


GOODYEAR TIRE & RUBBER COMPANY, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:04-cv-00684-FWB)


Submitted: July 25, 2006                        Decided: July 31, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald O. Carlton, Appellant Pro Se. L. Cooper Harrell, SMITH &
MOORE, L.L.P., Greensboro, North Carolina, Edward M. Newsom, SMITH
& MOORE, L.L.P., Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ronald O. Carlton seeks to appeal the district court’s

order dismissing his products liability case against Defendant, The

Goodyear   Tire   Company     (“Goodyear”),   on   Goodyear’s     motion   for

summary judgment.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order granting Goodyear summary

judgment entered on December 12, 2005; thus, Carlton had until

January 11, 2006, to timely note his appeal.         However, Carlton did

not file his notice of appeal until January 12, 2006.                Because

Carlton failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   DISMISSED


                                   - 2 -